Citation Nr: 0818805	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision denying the 
veteran's claim for entitlement to service connection for an 
injury to his left foot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be granted a service 
connection for a left foot injury because he was treated for 
a left foot injury while on active duty in the Marines.  
Specifically, he contends that he was injured while working 
in the Ninth Engineer Battalion during Operation Team Spirit 
in Korea between June and September 1979.  He asserts that he 
was treated for his left foot injury in Korea in 1979 and in 
Japan in 1979 and 1980.

The veteran's service medical records show that in June 1978 
he was treated for an in-grown toe nail on the right foot and 
while at Camp Lejeune, North Carolina in July 1980 he was 
diagnosed with a left plantar fascia strain which was treated 
with a plantar strap and hot soaks.  The veteran's discharge 
medical exam in 1981 and a subsequent reservist exam in 1983 
both show the veteran's feet to be normal.  The veteran also 
denied any foot trouble on a medical history survey completed 
in conjunction with the 1983 exam.

In 2004 the veteran sought treatment for left foot pain at a 
VA treatment facility where he was diagnosed with plantar 
fasciitis of the left foot.  The treating medical 
professional recommended the use of non-steroidal anti-
inflammatory drugs and daily ice treatments and prescribed 
custom molded inserts, a plantar flexion night splint, and 
physical therapy.  

As noted above, the veteran contends that he received 
treatment for a left foot injury while in Korea in 1979 and 
while in Japan in 1979 and 1980.  The present record includes 
treatment reports from facilities in Japan, but it does not 
appear to include any from Korea.  Accordingly, on remand the 
RO should make efforts to obtain these records if available. 

Likewise, since the current evidence of record shows relevant 
treatment in service and current disability, the veteran 
should undergo a VA examination to help ascertain whether any 
current disability is linked to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request more 
precise information regarding his 
treatment dates and locations for 
treatment of his left foot injury in 1979 
in Korea.  Thereafter, if the veteran 
provides sufficient information to allow 
an attempt to obtain the additional 
service medical records, that should be 
accomplished.

2.  Obtain the veteran's VA treatment 
records from May 2006 to the present.

3.  When the requested development has 
been completed, schedule the veteran for 
an examination of his left foot.  The 
veteran's claims folder should be made 
available to the examiner for review prior 
to the examination.  For any current foot 
disability diagnosed (including any 
plantar fasciitis) the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
disability was either caused by, or began 
during, the veteran's time in service.  A 
complete rationale for any opinion offered 
should be provided.  

4.  Thereafter, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

